DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: central layer (12) and anti-bacterial layer (12). The descriptions of the drawings repeatedly use inconsistent terms with regard to description of the layers shown in the figures and how those layers relate to the claims. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1,8,9,11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1 and 11, the ordering and structural relationship of the interior, contact, middle and exterior layers is not clear and inconsistent with the disclosure and drawings. Figures 5 and 6, illustrate external layer (14), external layer (13), middle layer (12) and interior layer (11) and a contact side (11c) in that order from top to bottom. It is not clear that the claimed contact layer is an actual layer or if it is just the exposed side opposite the interior layer (11) that comes into contact with the container/surface applied/adjacent thereto. Further from the drawings, it is not clear how the exterior layer (13) or (14) can be conjoined to the internal layer (11) as claimed since it is clear from the disclosure and drawings that the middle layer (12) is conjoined to the interior (11). Additionally, this phrase is unclear an “exterior layer conjoined to said interior layer and said interior layer”. It is also noted that the specification recites the term “central” layer and the claims recite the term “middle” layer. Such inconsistent terminology further renders these claims unclear. 
4.	With further regard to claims 1 and 11 and claims 8,9 and 19, the phrases “capable of” and “adapted to” are not considered positive limitations. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In Hoffer v. Microsoft Corp., 405 F.3d. For purposes of examination the Examiner will only give patentable weight to the definite limitations pertaining to the structure.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-3, 6-9, 11-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar, US 2007/0141940.
The published patent application issued to Baychar teach a breathable, soft and waterproof composite comprising first (inner), second, third and fourth (outer)layers (abstract, figure 1 and section 0013). Said first (inner) layer can be a non-woven has moisture transfer and breathable properties (sections 0018-0020). Said first (inner) layer can also be an anti-microbial and antifungal fabric that has a cotton backing to facilitate wicking and absorption (section 0021). Said second layer can be a non-woven having silver treatments or non-woven spacer fabric having antimicrobial silver fibers (sections 0084, 0084, 0087 and 0099). Silver is a known anti-bacterial agent. The Examiner considers any treatments/coatings sufficient to meet the limitation od anti-bacterial amalgams. Baychar discloses that the third layer can also be a non-woven (section 0119 and 0123). Baychar discloses that the forth layer can be a waterproof non-woven and thus is considered sufficient to meet the limitation of non-porous (section 0126-0127). Baychar further teach that any of the layers can be omitted (section 0122). In view of the 112 2nd paragraph rejections set forth above, the Examiner is of the position that the composite of Baychar meets all of the claimed structural and chemical limitations. With regard to limitations in the preamble directed to a wrap for a beverage container, when reading the preamble in the context of the entire claim, the recitation “beverage container wrap sheet for a beverage” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The Examiner is of the position that the soft and flexible composite fabric can also be used in the claimed capacity as a beverage container wrap sheet for a beverage. 
With regard to claims 8-9 and 18-19, Baychar does not teach the claimed circular shape, pleats or printing. The Examiner considers these limitations design features that would be obvious to a person of ordinary skill in the art. For example, depending on the desired intended use of the composite fabric, said fabric can shaped or cut to be circular, pleats can added as well as printed logos or designs.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

7.	Claim(s) 4-5, 10, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar, US 2007/0141940 as applied to claims 1 and 11 and further in view of Stockel, US 6,585,961.
	Baychar does not teach the claimed essential oils, biocides and fragrances as claimed. 
	The patent issued to Stockel teach antimicrobial compositions comprising various essential oils, and cationic surfactants (title and abstract). The Examiner considers several of the oils sufficient to meet the limitation of a fragrance (column 2, 30-40). For example, lemon, pine, spearmint would also give off a fragrance. 
	It would be obvious to a person of ordinary skill in the art at the time the invention was made to form the composite of Baychar with the antimicrobial compositions taught by Stockel.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). 
The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789